          Case 1:09-cr-00640-DC Document 19 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :
                                                      ORDER
             - against -                  :
                                                      09 Cr. 640 (DC)
EUELL LEWIS,                              :

                         Defendant.       :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

             On February 22, 2016, this Court issued a warrant for

the arrest of defendant Euell Lewis in connection with a

violation of his conditions of supervised release proceeding

brought by the United States Probation Office ("Probation") on

October 1, 2015.      On April 14, 2020, this Court granted

Probation's request to withdraw the violation and close the

case.     As a consequence, IT IS HEREBY ORDERED that the February

22, 2016 warrant is VACATED. The Clerk of the Court is directed

to transmit a copy of this Order to the United States Marshal's

Office.

              SO ORDERED.

Dated:       New York, New York
             April 21, 2020

                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting By Designation
